DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/20020 has been entered.

Claim Objections
Claim 1,34 objected to because of the following informalities:   
Claim 1, line 5-6 recites “the DC-impulse generator”. It should be –the medical DC-impulse generator--.
Claim 1, line 27 recites “the predetermined maintaining duration”. It should be –the predetermined maximal maintaining duration--.
Claim 2, line 5-6 recites “the DC-impulse generator”. It should be --medical DC-impulse generator--.
Claim 2, line 5 recites “the electric current”. It should be --the direct electric current --.
Claim 2, line 26 recites “the predetermined maintaining duration”. It should be --the predetermined maximal maintaining duration--.
Claim 3, line 3 recites “the current source”. It should be --the electric current source--.
Claim 4, line 3 recites “the current source”. It should be --the electric current source--.  Appropriate correction is required.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an implant material" in line 11.  It is unclear to the examiner if the applicant is referring to the electrically conductive material that the medical implant made of mentioned in claim 1 line 3 or another implant material. For examination purpose, the examiner is interpreting it to be the same. 
Claim 1 recites the limitation “the transfer of electrical energy" in line 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, line 37, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, line 43, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation " the electric arc to extend between at least one of the at least two electrodes and the medical implant" in line 42-43.  It is unclear to the examiner if the Applicant is referring to the at least one of the at least two electrodes and the medical implant that was mentioned claim line 19 or another one.
Claim 4, which depends on claim 1, recites the limitation “the maximal duration of the current pulse" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the sum of a duration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the voltage value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 2, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, line 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, line 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “an electrically conductive implant or implant section" in line 4-5.  It is unclear to the examiner if the Applicant is referring to the medical implant made of an electrically conductive material in line 3-4.
Regarding claim 16, line 36, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, line 42, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.